Citation Nr: 0622758	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  96-27 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical expenses associated with the veteran's 
hospitalization at University of Mississippi Medical Center, 
Jackson, Mississippi, from August 28, 1995, to September 14, 
1995 to include the associated expenses of air ambulance 
transportation provided by North Mississippi Medical Center, 
Tupelo, Mississippi on August 28, 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to 
February 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
October 1995 decision of Medical Administrative Service (MAS) 
of the Jackson, Mississippi VA Medical Center (VAMC) which 
denied the veteran's claim for payment of or reimbursement 
for the cost of unauthorized private medical expenses 
associated with his hospitalization at the University of 
Mississippi Medical Center, Jackson, Mississippi, from August 
28, 1995, to September 14, 1995, and his air ambulance 
transportation provided by North Mississippi Medical Center, 
Tupelo, Mississippi, on August 28, 1995.  The veteran 
testified before a hearing panel at the Medical Center in 
January 1996.

The Board remanded the case for further development in 
September 1996.  In June 1997, the Board denied the claim.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By Memorandum Decision dated 
July 19, 1999, the Court vacated the Board's June 1997 
decision and remanded the case back to the Board.  In June 
2000, the Board remanded the issue on appeal back to the VAMC 
for additional evidentiary development pursuant to the 
Court's July 1999 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  

In June 2000, the Board remanded the issue on appeal to 
obtain opinions from a panel of at least two physicians as to 
whether it would be reasonable, sound, wise or practicable 
for the veteran to have sought VA treatment instead of 
private treatment in order to rectify his emergency condition 
which was the genesis of his claim for reimbursement of 
medical expenses.  While the two opinions have been obtained, 
the physicians did not expressly indicate whether it would be 
"reasonable, sound, wise or practicable" for the veteran to 
have sought the VA treatment.  The Board observes that the 
failure to use this particular language was one of the 
deficiencies noted by the Court in its July 1999 decision 
which vacated the prior Board decision.  The opinions 
obtained do not use this required language.  The Board 
further notes that it is not apparent if the VA physicians 
who provided the above referenced opinions had access to and 
had reviewed both the veteran's claims file and the MAS file 
as directed by the Board's June 2000 remand.  A determination 
should be made as to whether the physician's actually had 
access to and reviewed the pertinent evidence, particularly 
in light of the development indicated below.  

In its June 2000 remand, the Board expressly directed the 
VAMC to return the claims folder and the MAS file to the 
Board for completion of appellant review after all requested 
development had been accomplished.  While the Board currently 
has before it the claims file, it does not have the MAS 
administrative file.  An informal attempt was made by the 
Board to obtain the MAS file in April 2006, but this was 
unsuccessful.  The VAMC only sent copies of medical records 
from the VAMC in Jackson, Mississippi.  The Board is unable 
to accurately adjudicate the issue on appeal without access 
to the MAS file.  The veteran's representative has also 
pointed out the absence of the MAS administrative file and 
has argued that basic due process required that it be 
afforded an opportunity to review the file and to present 
argument in the form of a VA Form 646.  

Further, part of the veteran's claim involves the 
reimbursement for the cost of air ambulance transportation 
provided by North Mississippi Medical Center, Tupelo, 
Mississippi on August 28, 1995.  From the incomplete files 
currently before the Boar, it does not appear there is a 
dispute as to whether the veteran's emergency medical 
situation required transportation by helicopter.  None of the 
VA opinions or the private medical evidence indicates that 
such transportation was not required.  The Board further 
notes that the most recent supplemental statement of the case 
which was prepared in May 2002 includes the issue of 
reimbursement of the cost of air transportation on the title 
page, but does not address the issue in its reasons for the 
decision or its conclusion.  Without the MAS administrative 
file it is not apparent to the Board if the reimbursement of 
the cost of the veteran's air transportation has already been 
approved or whether it is still a contested matter.  

Finally, without the MAS administrative file, the Board 
cannot ascertain compliance with any applicable provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
ensure notice to the appellant under the 
Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

2.  The VAMC should contact the 
physicians who provided the two opinions 
pertaining to the veteran's claim and 
request that they provide written 
clarification as to whether it would have 
been "reasonable, sound, wise or 
practicable" for the veteran to have 
sought VA treatment for his emergency 
condition instead of private treatment.  
It is imperative that the opinions be 
couched in the "reasonable, sound, wise 
or practicable" language to comply with 
prior direction from the Court.  The 
physicians must be provided with both the 
claims files and the MAS file and an 
annotation must be made in the 
physician's opinions that they had 
reviewed this evidence.  If either or 
both of the physicians are no longer 
available, the VAMC must obtain the 
requested opinion(s) from an appropriate 
physician(s) who has not previously dealt 
with the matter.  

3.  After undertaking any additional 
development which the VAMC may deem 
necessary, the VAMC should review the 
expanded record and determine if the 
benefits sought can be granted including 
whether reimbursement of the cost of air 
transportation is warranted.  If any part 
of the claim remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the claims files and the MAS 
administrative file should be returned to 
the Board for appellate review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


